The record in this case, including all the evidence has been read and carefully considered by this court en banc. While we pretermit here a discussion of the attending facts and circumstances as disclosed by this record, we note they are most unusual, and are of the opinion, and so hold, that, after allowing all reasonable presumptions in favor of the correctness of the ruling of the court upon the defendant's motion for a new trial, the court erred in overruling same, as the preponderance of the evidence against the verdict is so decided as to clearly convince us that it is wrong and unjust.
Reversed and remanded.